
	
		II
		111th CONGRESS
		1st Session
		S. 2742
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 5, 2009
			Mr. Casey (for himself
			 and Mr. Brown) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for a Climate Change Worker and
		  Community Assistance Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Worker Transition and
			 Community Assistance Act.
		IWorker transition
			101.PurposeThe purpose of this title is to ensure that
			 individual workers and groups of workers that are adversely affected by Federal
			 climate change policy receive the benefits, skill training, retraining, job
			 matching services, and job search assistance that will enable the workers and
			 groups to maintain self-sufficiency and obtain family-sustaining jobs that
			 contribute to overall economic productivity, international competitiveness, and
			 the positive quality of life expected by all individuals and their families in
			 the United States.
			102.DefinitionsIn this title:
				(1)Adversely affected employmentThe term adversely affected
			 employment means employment at an employment site, at which a
			 significant number or proportion of the workers (as determined by the
			 Secretary) are eligible to apply for benefits described in section 107 under
			 this title.
				(2)Adversely affected workerThe term adversely affected
			 worker means an individual who has been totally or partially separated
			 from employment and is eligible to apply for benefits described in section 107
			 under this title.
				(3)Average weekly wage
					(A)In generalThe term average weekly wage,
			 used with respect to an individual, means 1/13 of the
			 total wages paid to an individual in the quarter in which the individual’s
			 total wages were highest among the first 4 of the last 5 completed calendar
			 quarters immediately before the quarter in which occurs the week with respect
			 to which the computation is made.
					(B)Computation weekThe week used for computation shall be the
			 week in which total separation occurred, or, in cases where partial separation
			 is claimed, an appropriate week, as defined in regulations prescribed by the
			 Secretary.
					(4)Average weekly hoursThe term average weekly hours,
			 used with respect to an individual, means the average weekly hours worked by
			 the individual (excluding overtime) in the employment from which the individual
			 has been separated, or the employment in which the individual is employed when
			 the individual receives a covered notice, in the 52 weeks (excluding weeks
			 during which the individual was sick or on vacation) preceding the week
			 specified in paragraph (3)(B).
				(5)Consumer goods manufacturingThe term consumer goods
			 manufacturing means electrical equipment, appliance, and component
			 manufacturing and transportation equipment manufacturing.
				(6)Covered
			 noticeThe term covered
			 notice means a notice under section 3 of the Worker Adjustment and
			 Retraining Notification Act (29 U.S.C. 2102).
				(7)Employment siteThe term employment site means
			 a single facility or site of employment.
				(8)Energy-intensive manufacturing
			 industriesThe term
			 energy-intensive manufacturing industries means industries
			 that—
					(A)are pulp, paper and paperboard
			 manufacturing, petroleum and coal products manufacturing, basic chemical
			 manufacturing, pesticide, fertilizer, and other agricultural chemical
			 manufacturing, plastics and rubber products manufacturing, cement and concrete
			 product manufacturing, or alumina and aluminum production and processing
			 industries; and
					(B)meet the energy or greenhouse gas intensity
			 criteria issued by the Administrator of the Environmental Protection Agency
			 based on the most recent data available.
					(9)Energy producing and transforming
			 industriesThe term
			 energy producing and transforming industries means the coal
			 mining, oil and gas extraction, electricity power generation, transmission, and
			 distribution, and natural gas distribution industries.
				(10)Federal climate change policyThe term Federal climate change
			 policy means Federal climate change policy as determined by the
			 Administrator of the Environmental Protection Agency, after consultation with
			 the Secretary of State.
				(11)Industries dependent on energy
			 industriesThe term
			 industries dependent on energy industries means agriculture,
			 forestry, fishing and hunting, agriculture commodity production, construction,
			 air transportation, rail transportation, transit and ground passenger
			 transportation, and pipeline transportation industries.
				(12)Labor organizationThe term labor organization
			 means—
					(A)a labor organization, as defined in section
			 3 of the Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. 402);
			 and
					(B)a State or local central body, within the
			 meaning of that section.
					(13)On-the-job trainingThe term on-the-job training
			 means training provided by an employer to an individual who is employed by the
			 employer.
				(14)One-stop operator, one-stop
			 partnerThe terms
			 one-stop operator and one-stop partner have the
			 meanings given the terms in section 101 of the Workforce Investment Act of 1998
			 (29 U.S.C. 2801).
				(15)Partial separation; partially
			 separatedThe terms
			 partial separation and partially separated refer to a
			 situation, with respect to an individual who has not been totally separated, in
			 which—
					(A)the individual's hours of work have been
			 reduced to 80 percent or less of the individual's average weekly hours;
			 and
					(B)the individual's wages have been reduced to
			 80 percent or less of the individual's average weekly wage, in such
			 individual's employment.
					(16)Public agencyThe term public agency means a
			 department or agency of a State or political subdivision of a State or of the
			 Federal Government.
				(17)Regular, additional, and extended
			 compensationThe terms
			 regular compensation, additional compensation, and
			 extended compensation have the meanings given the terms in
			 paragraphs (2), (3), and (4), respectively, of section 205 of the Federal-State
			 Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note).
				(18)SecretaryThe term Secretary means the
			 Secretary of Labor.
				(19)Service workersThe term service workers means
			 workers supplying support or auxiliary services to an employment site.
				(20)StateThe term State includes the
			 District of Columbia and the Commonwealth of Puerto Rico.
				(21)State agencyThe term State agency means
			 the agency of the State that administers the State law.
				(22)State lawThe term State law means the
			 unemployment compensation law of the State approved by the Secretary under
			 section 3304 of the Internal Revenue Code of 1986.
				(23)Total separation; totally
			 separatedThe terms
			 total separation and totally separated refer to a
			 situation, involving the layoff or severance of an individual from employment
			 with an employer.
				(24)Unemployment compensationThe term unemployment
			 compensation means the unemployment compensation payable to an
			 individual under any State law, or applicable Federal law, as determined by the
			 Secretary, including chapter 85 of title 5, United States Code, and the
			 Railroad Unemployment Insurance Act (42 U.S.C. 351 et seq.).
				(25)United StatesThe term United States, used
			 in the geographical sense, includes the Commonwealth of Puerto Rico.
				(26)WeekThe term week means a week as
			 defined in the applicable State law.
				(27)Week of unemploymentThe term week of unemployment
			 means a week of total, part-total, or partial unemployment as determined by the
			 Secretary under the applicable State law, or Federal unemployment compensation
			 law.
				(28)WorkerThe term worker means an
			 employee, as defined in section 3 of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 203).
				103.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this title $1,000,000,000 for fiscal
			 year 2010 and each succeeding fiscal year.
			104.Climate Change Worker and Community
			 Assistance Fund
				(a)EstablishmentThere is established in the Treasury of the
			 United States a fund, to be known as the Climate Change Worker and Community
			 Assistance Fund (referred to in this title as the Fund),
			 consisting of such amounts as are transferred to the Fund under subsection (b)
			 and any interest earned on investment of amounts in the Fund under subsection
			 (c)(2).
				(b)Transfer of appropriated
			 amountsThe Secretary of the
			 Treasury shall transfer to the Fund an amount equal to the funds appropriated
			 under section 103 for each fiscal year.
				(c)Investment of Fund
					(1)In general
						(A)InvestmentIt shall be the duty of the Secretary of
			 the Treasury to invest such portion of the Fund as is not, in the Secretary's
			 judgment, required to meet current withdrawals. Such investments may be made
			 only in interest-bearing obligations of the United States or in obligations
			 guaranteed as to both principal and interest by the United States.
						(B)AcquisitionsFor such purpose, such obligations may be
			 acquired—
							(i)on original issue at the issue price;
			 or
							(ii)by purchase of outstanding obligations at
			 the market price.
							(C)Special obligations
							(i)In generalThe purposes for which obligations of the
			 United States may be issued under chapter 31 of title 31, United States Code,
			 are extended to authorize the issuance at par of special obligations
			 exclusively to the Fund.
							(ii)InterestExcept as provided in clause (iii), such
			 special obligations shall bear interest at a rate equal to the average rate of
			 interest, computed as to the end of the calendar month next preceding the date
			 of such issue, borne by all marketable interest-bearing obligations of the
			 United States then forming a part of the Public Debt.
							(iii)RoundingIn a case in which such average rate is not
			 a multiple of one-eighth of 1 percent, the rate of interest of such special
			 obligations shall be the multiple of one-eighth of 1 percent next lower than
			 such average rate.
							(iv)Determination for issuanceSuch special obligations shall be issued
			 only if the Secretary of the Treasury determines that the purchase of other
			 interest-bearing obligations of the United States, or of obligations guaranteed
			 as to both principal and interest by the United States on original issue or at
			 the market price, is not in the public interest.
							(2)Sale of obligationAny obligation acquired by the Fund (except
			 special obligations issued exclusively to the Fund) may be sold by the
			 Secretary of the Treasury at the market price, and such special obligations may
			 be redeemed at par plus accrued interest.
					(3)Credits to FundThe interest on, and the proceeds from the
			 sale or redemption of, any obligations held in the Fund shall be credited to
			 and form a part of the Fund.
					(d)Obligations from FundThe Secretary of Labor is authorized to
			 obligate such sums as are available in the Fund (including any amounts not
			 obligated in previous fiscal years) for the costs of carrying out the Program
			 described in this title.
				(e)Report to CongressIt shall be the duty of the Secretary of
			 the Treasury to hold the Fund, and (after consultation with the Secretary of
			 Labor) to report to Congress each year on the financial condition and the
			 results of the operations of the Fund during the preceding fiscal year and on
			 its expected condition and operations during the next fiscal year. Such report
			 shall be printed as both a House and Senate document of the session of the
			 Congress to which the report is made.
				105.Establishment of programThe Secretary shall establish and carry out
			 a Climate Change Worker and Community Assistance Program, referred to in this
			 title as the Program.
			106.Petitions, eligibility requirements, and
			 determinations for climate change adjustment allowances and related
			 benefits
				(a)Petitions
					(1)Filing
						(A)In generalA petition for certification of eligibility
			 to apply for benefits described in section 107 for a group of workers under
			 this title may be filed by—
							(i)the group of workers;
							(ii)a labor organization or other duly
			 authorized representative of the workers; or
							(iii)an employer of the workers, a one-stop
			 operator, a State agency, or the State rapid response dislocated worker unit
			 established under section 112 of such Act (29 U.S.C. 2822), on behalf of such
			 workers.
							(B)RecipientsThe petition shall be filed with the
			 Secretary and, on the same date, with the Governor of the State in which the
			 workers' employment site is located.
						(2)Action by GovernorsUpon receipt of a petition filed under
			 paragraph (1), the Governor shall—
						(A)ensure that rapid response activities and
			 appropriate core and intensive services (as described in section 134 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2864)) authorized under other
			 applicable Federal laws (as determined by the Secretary) are made available to
			 the workers covered by the petition to the extent authorized under such laws;
			 and
						(B)assist the Secretary in the review of the
			 petition by verifying such information and providing such other assistance as
			 the Secretary may request.
						(3)Action by the SecretaryUpon receipt of the petition, the Secretary
			 shall promptly publish notice in the Federal Register and on the website of the
			 Department of Labor that the Secretary has received the petition and initiated
			 an investigation.
					(4)HearingsIf the petitioner, or any other person
			 found by the Secretary to have a substantial interest in the proceedings
			 involved, submits, not later than 10 days after the date of the Secretary's
			 publication under paragraph (3), a request for a hearing regarding the
			 petition, the Secretary shall provide for a public hearing and afford the
			 interested persons an opportunity to be present, to produce evidence, and to be
			 heard.
					(b)Eligibility
					(1)In generalA group of workers shall be certified by
			 the Secretary under subsection (d) as eligible to apply for benefits described
			 in section 107 pursuant to a petition filed under subsection (a) if—
						(A)the group of workers is employed in—
							(i)energy producing and transforming
			 industries;
							(ii)industries dependent upon energy
			 industries;
							(iii)energy-intensive manufacturing
			 industries;
							(iv)consumer goods manufacturing industries;
			 or
							(v)other industries whose employment the
			 Secretary determines has been adversely affected employment due to Federal
			 climate change policy;
							(B)the Secretary determines that a significant
			 number or proportion of the workers at the employment site of the group of
			 workers have become totally or partially separated from employment, or have
			 received a covered notice relating to becoming totally or partially separated
			 from employment; and
						(C)a decrease occurs in the sales, production,
			 or delivery of goods or services from that employment site as a result of any
			 requirement of Federal climate change policy, including—
							(i)a situation in which a shift from reliance
			 upon fossil fuels to other sources of energy, including renewable energy,
			 occurs that results in the closing of a facility or layoff of workers at a
			 facility that mines, produces, processes, or utilizes fossil fuels to generate
			 electricity;
							(ii)a situation in which a substantial increase
			 occurs in the cost of energy required for a manufacturing facility to produce
			 items whose prices are competitive in the marketplace; or
							(iii)another documented occurrence that the
			 Secretary determines is an indicator of an adverse impact on an industry
			 described in subparagraph (A) as a result of any requirement of Federal climate
			 change policy.
							(2)Workers in public agenciesA group of workers in a public agency shall
			 be certified by the Secretary as eligible to apply for benefits described in
			 section 107 pursuant to a petition filed if the Secretary determines that a
			 significant number or proportion of the workers in the public agency have
			 become totally or partially separated from employment, or have received a
			 covered notice relating to becoming totally or partially separated from
			 employment as a result of any requirement of Federal climate change
			 policy.
					(3)Adversely affected service
			 workersA group of service
			 workers shall be certified by the Secretary as eligible to apply for benefits
			 described in section 107 pursuant to a petition filed if the Secretary
			 determines that—
						(A)a significant number or proportion of the
			 service workers at an employment site where a group of workers has been
			 certified by the Secretary as eligible to apply for benefits described in
			 section 107 pursuant to paragraph (1), have become totally or partially
			 separated from employment, or have received a covered notice relating to
			 becoming totally or partially separated from employment; and
						(B)a loss of business for the business
			 providing service workers to the employment site is directly attributable to 1
			 or more of the documented occurrences listed in paragraph (1)(C).
						(c)Authority To investigate and collect
			 information
					(1)In generalThe Secretary shall, in determining whether
			 to certify a group of workers under subsection (d), obtain information the
			 Secretary determines to be necessary to make the certification, through
			 questionnaires and in such other manner as the Secretary determines
			 appropriate, from—
						(A)the workers’ employer;
						(B)officials of labor organizations or other
			 duly authorized representatives of the workers; or
						(C)one-stop operators or one-stop
			 partners.
						(2)Verification of informationThe Secretary shall require an employer,
			 labor organization (or other duly authorized representative of the workers), or
			 one-stop operator or partner to certify all information that the Secretary
			 obtains under paragraph (1) from the employer, labor organization (or other
			 duly organized representative), or one-stop operator or partner (as the case
			 may be) and on which the Secretary relies in making a determination under
			 subsection (d), unless the Secretary has a reasonable basis for determining
			 that such information is accurate and complete without being certified.
					(3)Protection of confidential
			 informationThe Secretary may
			 not release information obtained under paragraph (1) that the Secretary
			 considers to be confidential business information unless the employer
			 submitting the confidential business information had notice, 2 weeks prior to
			 the release involved, that the information would be released by the Secretary,
			 or the employer subsequently consents to the release of the information.
			 Nothing in this paragraph shall be construed to prohibit the Secretary from
			 providing such confidential business information to a court in camera or to
			 another party under a protective order issued by a court.
					(d)Determination by the Secretary of
			 Labor
					(1)Certification
						(A)In generalAs soon as possible after the date on which
			 a petition is filed under subsection (a), but in any event not later than 40
			 days after that date, the Secretary, in consultation with the Secretary of
			 Energy and the Administrator of the Environmental Protection Agency, as
			 necessary, shall determine whether the petitioning group (or the group of
			 workers covered by the petition) meets the requirements of subsection (b), and
			 shall issue a certification of eligibility, to apply for assistance under this
			 title, covering workers in any group that meets such requirements. Each
			 certification shall specify the date on which the total or partial separation
			 involved began or (if the workers received a covered notice relating to such a
			 separation) the date on which the separation is to begin.
						(B)PublicationUpon reaching a determination on such a
			 petition, the Secretary of Labor shall promptly publish a summary of the
			 determination in the Federal Register and on the website of the Department of
			 Labor, together with the Secretary's reasons for making such
			 determination.
						(C)Adversely affected employmentIn issuing a certification for the group,
			 the Secretary determines that the employment of members of the group is
			 adversely affected employment.
						(2)One-year limitationA certification under this section shall
			 not apply to any worker whose last total or partial separation from employment
			 at the employment site involved, before the worker’s application under
			 subsection (a), occurred more than 1 year before the date of the petition for
			 which such certification was granted.
					(3)Revocation of certificationWhenever the Secretary determines, with
			 respect to any certification under this section of eligibility of the workers
			 at an employment site, that total or partial separations of the workers from
			 employment at such site are no longer a result of the factors specified in
			 subsection (b)(1), the Secretary shall terminate the certification and promptly
			 publish a notice of such termination in the Federal Register and on the website
			 of the Department of Labor, together with the Secretary's reasons for making
			 such determination. Such termination shall apply only with respect to total or
			 partial separations occurring after the termination date specified by the
			 Secretary.
					(4)Notification of Governors by
			 SecretaryAs soon as
			 practicable after making a determination under this subsection that a group of
			 workers in a State is eligible for benefits under this title, the Secretary
			 shall notify the Governor of the State in which the group is located of the
			 determination.
					(e)Industry Notification of
			 AssistanceUpon making a
			 determination under subsection (d)(1) with respect to a domestic industry, the
			 Secretary shall—
					(1)notify the representatives of the domestic
			 industry affected by the determination, employers publicly identified by name
			 during the course of the proceeding relating to the determination, and labor
			 organization (or other duly recognized representative) of workers employed by
			 employers in the domestic industry, of—
						(A)the adjustment allowances, training, and
			 other benefits available under this title;
						(B)the requirements and procedures for filing
			 a petition and applying for such benefits; and
						(C)the availability of assistance in filing
			 such petitions;
						(2)notify the Governor of each State in which
			 1 or more employers in such industry are located of the Secretary’s
			 determination and the identity of the employers; and
					(3)upon request, provide any assistance that
			 is necessary to file a petition under subsection (a).
					(f)Benefit information to workers, providers
			 of training
					(1)In general
						(A)Information and assistance to
			 workersThe Secretary shall
			 provide full information to workers about the adjustment allowances, training,
			 and other benefits available under this title and about the petition and
			 application procedures, and the appropriate filing dates, for such allowances,
			 training, and benefits. The Secretary shall provide whatever assistance is
			 necessary to enable groups of workers to prepare petitions or applications for
			 Program benefits.
						(B)Compliance by StatesThe Secretary shall make every effort to
			 insure that cooperating States and cooperating State agencies (as described in
			 section 108(a)) fully comply with the agreements entered into under section
			 108(a) and shall periodically review such compliance.
						(C)Information on certificationsThe Secretary shall inform the eligible
			 agency (as defined in section 3 of the Carl D. Perkins Career and Technical
			 Education Act of 2006 (20 U.S.C. 2302)), the one-stop operators or one-stop
			 partners involved, and other public or private agencies, institutions, and
			 employers, as appropriate, of each certification issued under subsection (d)
			 and of projections, if available, of the needs for training as a result of such
			 certification.
						(2)Notice
			 by mailThe Secretary shall
			 provide written notice through the mail of the benefits available under this
			 title to each worker whom the Secretary has reason to believe is covered by a
			 certification made under subsection (d)—
						(A)at the time such certification is made, if
			 the worker was partially or totally separated from the adversely affected
			 employment involved before such certification; or
						(B)at the time of the total or partial
			 separation of the worker from the adversely affected employment, if
			 subparagraph (A) does not apply.
						(3)Newspapers; websiteThe Secretary shall publish notice of the
			 benefits available under this title to workers covered by each certification
			 made under subsection (d) in newspapers of general circulation in the areas in
			 which such workers reside and shall make such information available on the
			 website of the Department of Labor.
					107.Program benefits
				(a)Climate change adjustment
			 allowance
					(1)EligibilityThe Secretary (or a cooperating State
			 agency, acting through an agreement described in section 108(a)) shall pay a
			 climate change adjustment allowance to an adversely affected worker covered by
			 a certification under section 106(d) who files an application for the
			 adjustment allowance for any week of unemployment that begins on or after the
			 date of the certification, if each of the following conditions are met:
						(A)The worker’s total or partial separation
			 before the worker’s application under this title occurred—
							(i)on or after the date, as specified in the
			 certification under which the worker is covered, on which total or partial
			 separation began or (if the workers covered by the certification received a
			 covered notice relating to such a separation) on which the separation was to
			 begin, in the adversely affected employment;
							(ii)before the expiration of the 2-year period
			 beginning on the date on which the determination under section 106(d) was made;
			 and
							(iii)before the termination date, if any,
			 determined pursuant to section 106(d)(3).
							(B)The worker had, in the 52-week period
			 ending with the week in which the worker's total or partial separation began,
			 at least 26 weeks of full-time employment or 1,040 hours of part-time
			 employment (or, if data with respect to weeks of employment are not available,
			 equivalent amounts of employment computed under regulations prescribed by the
			 Secretary) in employment that has been determined to be adversely affected
			 employment. For the purposes of this subparagraph, any week in which the
			 worker—
							(i)is on employer-authorized leave for
			 purposes of vacation, sickness, injury, or inactive duty or active duty
			 military service for training, or employer-authorized family and medical
			 leave;
							(ii)does not work because of a disability that
			 is compensable under a worker's compensation law or plan of a State or the
			 United States;
							(iii)had the worker's employment interrupted in
			 order to serve as a full-time representative of a labor organization for, or
			 another duly authorized representatives of, workers employed by the employer
			 involved;
							(iv)is a Reserve on active duty in the Armed
			 Forces, which duty is Federal service for purposes of subchapter II of chapter
			 85 of title 5, United States Code; or
							(v)was separated from employment because of a
			 lockout or other similar action initiated by the employer,
							shall be treated as a week of
			 employment and an individual who was separated from employment as described in
			 clause (v) shall be treated as an individual who has been totally or partially
			 separated from such employment because of a lack of work in adversely affected
			 employment.(C)The worker is enrolled in a training
			 program approved by the Secretary under subsection (b)(2).
						(2)Ineligibility for certain other
			 benefitsAn adversely
			 affected worker receiving a climate change adjustment allowance under this
			 section shall be ineligible to receive any other form of unemployment
			 compensation for the period for which such worker is receiving a climate change
			 adjustment allowance under this section.
					(3)RevocationIf—
						(A)the Secretary determines that—
							(i)the adversely affected worker—
								(I)has failed to begin participation in the
			 training program in which the worker is required to enroll under paragraph
			 (1)(C); or
								(II)has ceased to participate in such training
			 program before completing such training program; and
								(ii)there is no justifiable cause for such
			 failure or cessation; or
							(B)the certification made with respect to such
			 worker under section 106(d) is revoked under paragraph (3) of such
			 section,
						no adjustment allowance may be paid
			 to the adversely affected worker under this title for the week in which such
			 failure, cessation, or revocation occurred, or any succeeding week, until the
			 adversely affected worker begins or resumes participation in a training program
			 approved by the Secretary under section (b)(2).(4)Waivers of Training
			 RequirementsThe Secretary
			 may issue a written statement to an adversely affected worker waiving the
			 requirement of paragraph (1)(C) to be enrolled in training described in
			 subsection (b)(2) if the Secretary determines that it is not feasible or
			 appropriate for the worker to participate in the training, because of 1 or more
			 of the following reasons:
						(A)RecallThe worker has been notified that the
			 worker will be recalled by the employer that employed the worker on the date of
			 the separation.
						(B)Marketable skills
							(i)In generalThe worker possesses marketable skills for
			 suitable employment (as determined pursuant to an assessment of the worker,
			 which may include an assessment under the profiling system under section 303(j)
			 of the Social Security Act (42 U.S.C. 503(j)), carried out in accordance with
			 guidelines issued by the Secretary) and there is a reasonable expectation that
			 the worker will be employed at equivalent wages in the foreseeable
			 future.
							(ii)Marketable skills definedFor purposes of clause (i), the term
			 possesses marketable skills may include the possession of a
			 postgraduate degree from an institution of higher education (as defined in
			 section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) or an
			 equivalent institution, or the possession of an equivalent postgraduate
			 certification in a specialized field.
							(C)RetirementThe worker is within 2 years of meeting all
			 requirements for entitlement to—
							(i)old-age insurance benefit payments under
			 title II of the Social Security Act (42 U.S.C. 401 et seq.) (except for
			 application for such benefits); or
							(ii)a private pension sponsored by an employer
			 or labor organization (or another duly authorized representative of such
			 workers).
							(D)HealthThe worker is unable to participate in
			 training due to the health of the worker, except that a waiver on the basis of
			 this subparagraph shall not be construed to exempt a worker from requirements
			 relating to the availability for work, active search for work, or refusal to
			 accept work under Federal or State unemployment compensation laws.
						(E)Enrollment unavailableThe first available enrollment date for the
			 training of the worker is within 60 days after the date of the determination
			 made under this paragraph, or, if later, there are extenuating circumstances
			 for the delay in enrollment, as determined pursuant to guidelines issued by the
			 Secretary.
						(F)Training not availableTraining described in subsection (b)(2) is
			 not reasonably available to the worker from either governmental agencies or
			 private sources (which may include area career and technical education schools,
			 as defined in section 3 of the Carl D. Perkins Career and Technical Education
			 Act of 2006 (20 U.S.C. 2302), and employers), no such training that is suitable
			 for the worker is available at a reasonable cost, or no training funds are
			 available for such training.
						(5)Weekly
			 amountsThe climate change
			 adjustment allowance payable to an adversely affected worker under this
			 subsection for a week of unemployment shall be an amount equal to 70 percent of
			 the average weekly wage of such worker, but in no case shall such allowance
			 exceed the average weekly wage for all workers in the State where the adversely
			 affected worker resides.
					(6)Maximum duration of benefitsAn eligible worker may receive a climate
			 change adjustment allowance under this subsection for a period of not more than
			 156 weeks.
					(b)Employment services and Training
					(1)Information and employment
			 servicesThe Secretary shall
			 make available, directly or through agreements with cooperating States or
			 cooperating State agencies under section 108(a), to adversely affected workers
			 covered by a certification under section 106(d) the following information and
			 employment services:
						(A)Comprehensive and specialized assessment of
			 skill levels and service needs, including through—
							(i)diagnostic testing and use of other
			 assessment tools; and
							(ii)in-depth interviewing and evaluation to
			 identify employment barriers and appropriate employment goals.
							(B)Development of an individual employment
			 plan to identify employment goals and objectives, and appropriate training to
			 achieve those goals and objectives.
						(C)Information on training available in local
			 and regional areas, information on individual counseling to determine which
			 training is suitable training, and information on how to apply for such
			 training.
						(D)Information on training programs and other
			 services provided by a State pursuant to title I of the Workforce Investment
			 Act of 1998 (29 U.S.C. 2801 et seq.) and available in local and regional areas,
			 information on individual counseling to determine which training is suitable
			 training, and information on how to apply for such training.
						(E)Information on how to apply for financial
			 aid, including referring workers to educational opportunity centers described
			 in section 402F of the Higher Education Act of 1965 (20 U.S.C. 1070a–16), where
			 applicable, and notifying workers that the workers may request financial aid
			 administrators at institutions of higher education (as defined in section 102
			 of such Act (20 U.S.C. 1002)) to use the administrators’ discretion under
			 section 479A of such Act (20 U.S.C. 1087tt) to use current year income data,
			 rather than preceding year income data, for determining the amount of need of
			 the workers for Federal financial assistance under title IV of such Act (20
			 U.S.C. 1070 et seq.).
						(F)Short-term prevocational services,
			 including development of learning skills, communications skills, interviewing
			 skills, punctuality, personal maintenance skills, and professional conduct to
			 prepare individuals for employment or training.
						(G)Individual career counseling, including job
			 search and placement counseling, during the period in which the worker involved
			 is receiving a benefit under this title, and (if the worker receives training
			 under this title) after receiving such training for purposes of job
			 placement.
						(H)Provision of employment statistics
			 information, including the provision of accurate information relating to local,
			 regional, and national labor market areas, including—
							(i)job vacancy listings in the labor market
			 areas;
							(ii)information on jobs skills necessary to
			 obtain jobs identified in job vacancy listings described in clause (i);
							(iii)information relating to local occupations
			 that are in demand and earnings potential of such occupations; and
							(iv)skills requirements for local occupations
			 described in clause (iii).
							(I)Information relating to the availability of
			 supportive services, including services relating to child care, transportation,
			 dependent care, housing assistance, and need-related payments that are
			 necessary to enable an individual to participate in training described in
			 paragraph (2).
						(2)Training
						(A)Approval of and payment for
			 training
							(i)ApprovalThe Secretary (or a cooperating State
			 agency) shall approve training for an adversely affected worker, if the
			 Secretary (or agency) determines, with respect to the worker, that—
								(I)there is no suitable employment (which may
			 include technical and professional employment) available for an adversely
			 affected worker;
								(II)the worker would benefit from appropriate
			 training;
								(III)there is a reasonable expectation of
			 employment following completion of such training;
								(IV)training approved by the Secretary (or
			 State or agency) is reasonably available to the worker from either governmental
			 agencies or private sources (including area career and technical education
			 schools, as defined in section 3 of the Carl D. Perkins Career and Technical
			 Education Act of 2006 (20 U.S.C. 2302), and employers);
								(V)the worker is qualified to undertake and
			 complete such training; and
								(VI)such training is suitable for the worker
			 and available at a reasonable cost.
								(ii)PaymentUpon such approval, the worker shall be
			 entitled to have payment of the costs of such training (subject to the
			 limitations imposed by this section) paid on the worker’s behalf by the
			 Secretary (or cooperating State agency) directly or through a voucher
			 system.
							(B)DistributionThe Secretary shall establish procedures
			 for the distribution of funds to States to carry out the training programs
			 approved under this paragraph, and shall make an initial distribution of the
			 funds made available to carry out this paragraph as soon as practicable after
			 the beginning of each fiscal year.
						(C)Additional rule regarding approval of
			 trainingFor purposes of
			 applying subparagraph (A)(i)(III), a reasonable expectation of employment does
			 not require that employment opportunities for a worker be available, or
			 offered, immediately upon the completion of training approved under
			 subparagraph (A).
						(D)Additional rules regarding payment for
			 training
							(i)No later payment for same
			 costsIf the costs of
			 training an adversely affected worker are paid by the Secretary (or cooperating
			 State agency) under subparagraph (A), no other payment for such costs may be
			 made under any other provision of Federal law.
							(ii)No prior payment for same
			 costsNo payment may be made
			 under subparagraph (A) for the costs of training an adversely affected worker
			 (including an adversely affected incumbent worker) if the costs—
								(I)have already been paid under any other
			 provision of Federal law; or
								(II)are reimbursable under any other provision
			 of Federal law and a portion of such costs has already been paid under such
			 other provision of Federal law.
								(iii)ExceptionThe provisions of this subparagraph shall
			 not apply to, or take into account, any funds provided under any other
			 provision of Federal law that are used for any purpose other than the direct
			 payment of the costs incurred in training, under this paragraph, a particular
			 adversely affected worker, even if such use has the effect of indirectly paying
			 or reducing any portion of the costs involved in training the adversely
			 affected worker.
							(E)Training programsThe training programs that may be approved
			 under subparagraph (A) include—
							(i)an employer-based training program,
			 including—
								(I)an on-the-job training program if approved
			 by the Secretary (or a cooperating State agency) under subsection (c);
			 and
								(II)joint labor-management apprenticeship
			 programs;
								(ii)any training program provided by a State
			 pursuant to title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et
			 seq.), including each program providing training services under chapter 5 of
			 subtitle B of that title (29 U.S.C. 2861 et seq.);
							(iii)any programs in career and technical
			 education, as defined in section 3 of the Carl D. Perkins Career and Technical
			 Education Act of 2006 (20 U.S.C. 2302);
							(iv)any program of remedial education;
							(v)any program of prerequisite education or
			 coursework required to enroll in training that may be approved under this
			 paragraph;
							(vi)any training program for which all, or any
			 portion, of the costs of training the worker involved are paid—
								(I)under any Federal or State program other
			 than this title; or
								(II)from any source other than funds made
			 available under this title;
								(vii)any training program or program of
			 coursework at an accredited institution of higher education (as defined in
			 section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)), including a
			 training program or program of coursework for the purpose of—
								(I)obtaining a degree or certification;
			 or
								(II)completing a degree or certification that
			 the worker had previously begun at such an accredited institution of higher
			 education; and
								(viii)any other training program determined by
			 the Secretary to be appropriate.
							(3)Supplemental assistanceThe Secretary (or a cooperating State
			 agency) may, as appropriate, authorize supplemental assistance that is
			 necessary to defray reasonable transportation and subsistence expenses for
			 separate maintenance in a case in which training under paragraph (2) for a
			 worker is provided in a facility that is not within commuting distance of the
			 regular place of residence of the worker.
					(c)On-the-Job Training Requirements
					(1)In generalThe Secretary (or a cooperating State
			 agency) may approve on-the-job training for an adversely affected worker
			 if—
						(A)the Secretary determines that the
			 on-the-job training—
							(i)can reasonably be expected to lead to
			 suitable employment with the employer offering the on-the-job training;
							(ii)is compatible with the skills of the
			 worker;
							(iii)includes a curriculum through which the
			 worker will gain the knowledge or skills to become proficient in the job for
			 which the worker is being trained; and
							(iv)can be measured by benchmarks that indicate
			 whether the worker is gaining such knowledge or skills; and
							(B)the State involved determines that the
			 on-the-job training program meets the requirements of clauses (iii) and (iv) of
			 subparagraph (A).
						(2)Monthly paymentsThe Secretary (or a cooperating State
			 agency) shall pay the costs of on-the-job training approved under paragraph (1)
			 in monthly installments.
					(3)Contracts for on-the-job training
						(A)In generalThe Secretary (or a cooperating State
			 agency) shall ensure, in entering into a contract with an employer to provide
			 on-the-job training to a worker under this subsection, that the skill
			 requirements of the job for which the worker is being trained, the academic and
			 occupational skill level of the worker, and the work experience of the worker
			 are taken into consideration.
						(B)Term of contractTraining under any such contract shall be
			 limited to the period of time required for the worker receiving on-the-job
			 training to become proficient in the job for which the worker is being trained,
			 but may not exceed 156 weeks in any case.
						(4)Exclusion of certain
			 employersThe Secretary (or a
			 cooperating State agency) shall not enter into a contract for on-the-job
			 training under this subsection with an employer that exhibits a pattern of
			 failing to provide workers receiving such on-the-job training from the employer
			 with—
						(A)continued, long-term employment as regular
			 workers; and
						(B)wages, benefits, and working conditions
			 that are equivalent to the wages, benefits, and working conditions provided to
			 regular workers who have worked a similar period of time and are doing the same
			 type of work as the workers receiving on-the-job training from the
			 employer.
						(d)Administrative and employment services
			 Funding
					(1)Administrative fundingIn addition to any funds made available to
			 a State to carry out title I of the Workforce Investment Act of 1998 (29 U.S.C.
			 2801 et seq.) for a fiscal year, the Secretary shall ensure that the State
			 receives for the fiscal year a payment in an amount that is equal to 15 percent
			 of the amount of such funds, for the administration of the Program.
					(2)Information and employment services
			 funding
						(A)In generalIn addition to any funds made available to
			 a State to carry out the Workforce Investment Act of 1998 and make the payment
			 under paragraph (1) for a fiscal year, the Secretary shall provide to the State
			 for the fiscal year a reasonable payment for the purpose of providing
			 information and employment services under subsection (b)(1).
						(B)Voluntary return of fundsA State that receives a payment under
			 subparagraph (A) may decline or otherwise return such payment to the
			 Secretary.
						(e)Job search allowances
					(1)In generalThe Secretary (or a cooperating State
			 agency) may provide to adversely affected workers a one-time job search
			 allowance in accordance with regulations prescribed by the Secretary.
					(2)Circumstances and conditionsAny job search allowance provided under
			 this subsection shall be available only if each of the following circumstances
			 and conditions occur:
						(A)Ineligibility; completion of
			 trainingThe worker is no
			 longer eligible for the climate change adjustment allowance under subsection
			 (a) and has completed the training program required by subsection
			 (a)(1)(C).
						(B)No expectation of suitable
			 employmentThe Secretary (or
			 cooperating State agency) determines that the worker cannot reasonably be
			 expected to secure suitable employment in the commuting area in which the
			 worker resides.
						(C)Use of fundsA worker that receives a job search
			 allowance under this subsection may use that allowance as reimbursement for all
			 necessary job search expenses as prescribed by the Secretary in regulations.
			 The allowance provided under this subsection may not exceed $1,500 for any
			 worker.
						(f)Relocation Allowance Authorized
					(1)In generalAny adversely affected worker covered by a
			 certification issued under section 106(d) may file an application for a
			 relocation allowance with the Secretary (or a cooperating State agency), and
			 the Secretary (or State or agency) may grant the relocation allowance, subject
			 to the terms and conditions of this subsection.
					(2)Conditions for granting
			 allowanceThe relocation
			 allowance may be granted if all of the following terms and conditions are
			 met:
						(A)Assist an adversely affected
			 workerThe relocation
			 allowance will assist an adversely affected worker in relocating within the
			 United States.
						(B)Local employment not
			 availableThe Secretary (or
			 cooperating State agency) determines that the worker cannot reasonably be
			 expected to secure suitable employment in the commuting area in which the
			 worker resides.
						(C)Total separationThe worker is totally separated from
			 employment at the time the relocation commences.
						(D)Suitable employment obtainedThe worker—
							(i)has obtained suitable employment affording
			 a reasonable expectation of long-term employment in the area in which the
			 worker wishes to relocate; or
							(ii)has obtained a bona fide offer of
			 employment described in clause (i).
							(E)ApplicationThe worker filed an application with the
			 Secretary (or cooperating State agency) at such time and in such manner as the
			 Secretary shall specify by regulation.
						(3)Amount of AllowanceThe relocation allowance granted to a
			 worker under paragraph (1) shall include—
						(A)payment for all reasonable and necessary
			 expenses (including subsistence and transportation expenses at levels not
			 exceeding amounts prescribed by the Secretary in regulations) incurred in
			 transporting the worker, the worker’s family, and household effects for the
			 relocation; and
						(B)a lump sum equivalent to 3 times the
			 worker’s average weekly wage, up to a maximum payment of $1,500.
						(4)LimitationsA relocation allowance may not be granted
			 under this subsection to a worker unless—
						(A)the relocation occurs within 182 days after
			 the filing of the application for relocation assistance; or
						(B)the relocation occurs within 182 days after
			 the conclusion of training, if the worker entered a training program approved
			 by the Secretary (or cooperating State agency) under subsection (b)(2).
						(g)Health insurance coverageNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall prescribe regulations to enable the
			 Secretary (or a cooperating State agency) to provide for an adversely affected
			 worker, for each month in the period in which the worker is participating in a
			 training program described in subsection (b)(2), a health insurance allowance.
			 The monthly allowance shall be 80 percent of the monthly premium for any health
			 insurance coverage that the worker was receiving from the worker’s employer
			 prior to the worker's separation from employment referred to in the worker's
			 application described in subsection (a)(1). The allowance shall be paid to any
			 health insurance plan designated by the worker.
				(h)Payments to retirement plansNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall prescribe regulations to enable the
			 Secretary (or a cooperating State agency) to provide for lump sum payments from
			 the Fund to retirement plans for industries that have experienced mass layoffs
			 (within the meaning of section 101 of the Workforce Investment Act of 1998 (29
			 U.S.C. 2801)) due to Federal climate change policy.
				108.General provisions
				(a)Agreements with states
					(1)In general
						(A)In generalThe Secretary is authorized on behalf of
			 the United States to enter into an agreement with any State, or with any State
			 agency (referred to in this title as a cooperating State and a
			 cooperating State agency, respectively).
						(B)ResponsibilitiesUnder such an agreement, the cooperating
			 State agency of the State involved—
							(i)as agent of the United States, shall
			 receive applications for and provide payments for benefits described in section
			 107 on the basis provided in this title;
							(ii)in accordance with paragraph (6), shall
			 make available to adversely affected workers covered by a certification under
			 section 106(d) the information and employment services described in section
			 107(b)(1); and
							(iii)shall otherwise cooperate with the
			 Secretary and with other State and Federal agencies in providing payments and
			 services under this title.
							(C)Amendment; suspension;
			 terminationEach agreement
			 under this section shall provide the terms and conditions upon which the
			 agreement may be amended, suspended, or terminated.
						(2)Form and Manner of DataEach agreement under this section
			 shall—
						(A)provide the Secretary with the authority to
			 collect any data the Secretary determines necessary to meet the requirements of
			 this title, including authority for the Secretary to require that a State
			 collect such data and report it to the Secretary; and
						(B)specify the form and manner in which any
			 such data required by the Secretary shall be reported.
						(3)Relationship to unemployment
			 compensationEach agreement
			 under this section shall provide that an adversely affected worker receiving a
			 climate change adjustment allowance under this title shall not be eligible for
			 unemployment compensation otherwise payable to such worker under the laws of
			 the State.
					(4)ReviewA determination by a cooperating State
			 agency with respect to a worker's entitlement to Program benefits under the
			 agreement shall be subject to review in the same manner and to the same extent
			 as a determination under the applicable State law (and only in that manner and
			 to that extent).
					(5)CoordinationAny agreement entered into under this
			 subsection shall provide for the coordination of the administration of the
			 information and employment services, training, and supplemental assistance
			 provided under subsections (b), (c), and (e) through (h) of section 107 and the
			 services provided under title I of the Workforce Investment Act of 1998 (29
			 U.S.C. 2801 et seq.) on such terms and under such conditions as are established
			 by the Secretary in consultation with the States and set forth in such
			 agreement. Any agency of the State jointly administering such information,
			 services, training, and supplemental assistance under such agreement shall be
			 considered to be a cooperating State agency for purposes of this title.
					(6)Responsibilities of cooperating
			 agenciesEach cooperating
			 State agency shall, in carrying out paragraph (1)(B)(ii)—
						(A)advise each worker who applies for
			 unemployment compensation in the State of the benefits provided under this
			 title and the procedures and deadlines for applying for such benefits;
						(B)facilitate the early filing of petitions
			 under section 106(a) to cover any workers that the agency considers to be
			 likely to be eligible for benefits under this title;
						(C)advise each adversely affected worker
			 applying for a climate change adjustment allowance under section 107(a) to
			 apply for training under section 107(b) before, or at the same time as, the
			 worker applies for the adjustment allowance;
						(D)perform outreach to, intake of, and
			 orientation for adversely affected workers (including adversely affected
			 incumbent workers) covered by a certification issued under section 106(d) with
			 respect to benefits (including allowances) available under this title;
						(E)make information and employment services
			 described in section 107(b)(1) available to adversely affected workers
			 (including adversely affected incumbent workers) covered by a certification
			 under section 106(d) and, if funds provided to carry out this title are
			 insufficient to make such information and services available, make arrangements
			 to make such information and services available through other Federal programs;
			 and
						(F)provide the benefits (including information
			 and employment services, and training) under this title in a manner that is
			 necessary for the proper and efficient administration of this title (including
			 the use of cooperating State agency personnel employed in accordance with a
			 merit system of personnel administration standards), including—
							(i)making verifications of eligibility for,
			 and payment of, climate change adjustment allowances under section 107(a)(1)
			 and making payment of job search, relocation, and health insurance allowances
			 under subsections (e), (f), and (g) of section 107;
							(ii)developing recommendations regarding
			 providing payments as a bridge to retirement, such as lump sum payments to
			 retirement plans, in accordance with section 107(h), and providing the payments
			 in accordance with that section, including any regulations issued under that
			 section; and
							(iii)the provision of information and employment
			 services described in section 107(b)(1) to eligible workers, including
			 providing training and referral to training described in section 107(b)(2) and
			 providing supplemental assistance under section 107(b)(3).
							(7)Description of and information on workforce
			 investment activitiesIn
			 order to promote the coordination of workforce investment activities carried
			 out under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et
			 seq.) in each State with activities carried out under this title, any agreement
			 entered into under this section shall provide that the State shall submit to
			 the Secretary, in such form as the Secretary may require, the description and
			 information described in paragraphs (8) (with respect to activities described
			 in this title, as well as activities described in that paragraph) and (14) of
			 section 112(b) of the Workforce Investment Act of 1998 (29 U.S.C. 2822(b)) and
			 a description of the State's rapid response activities under section
			 134(a)(2)(A) of that Act (29 U.S.C. 2864(a)(2)(A)).
					(8)Control Measures
						(A)In generalThe Secretary shall require each
			 cooperating State agency to implement effective control measures and to oversee
			 effectively the operation and administration of the Program, including by means
			 of monitoring the operation of control measures to improve the accuracy and
			 timeliness of the data being collected and reported on the Program.
						(B)DefinitionFor purposes of subparagraph (A), the term
			 control measures means measures that—
							(i)are internal to a system used by a State to
			 collect data; and
							(ii)are designed to ensure the accuracy and
			 verifiability of such data.
							(9)Data Reporting
						(A)In generalAny agreement entered into under this
			 section shall require the cooperating State agency to report to the Secretary
			 on a quarterly basis comprehensive performance accountability data, to consist
			 of—
							(i)data on the core indicators of performance
			 described in subparagraph (B)(i);
							(ii)data on the additional indicators of
			 performance described in subparagraph (B)(ii), if any; and
							(iii)a description of efforts made to improve
			 outcomes for workers under the Program.
							(B)Core indicators described
							(i)In generalThe core indicators of performance referred
			 to in subparagraph (A)(i) are—
								(I)the percentage of workers receiving
			 benefits under this title who are employed during the second calendar quarter
			 following the calendar quarter in which the workers cease receiving such
			 benefits;
								(II)the percentage of workers receiving
			 benefits under this title who are employed, for each of the third and fourth
			 calendar quarters following the calendar quarter in which the workers cease
			 receiving such benefits; and
								(III)the earnings of workers receiving benefits
			 under this title who are employed, for each of the third and fourth calendar
			 quarters following the calendar quarter in which the workers cease receiving
			 such benefits.
								(ii)Additional indicatorsThe Secretary, and a cooperating State
			 agency, may agree upon additional indicators of performance for the State's
			 activities under the Program.
							(C)Standards with respect to reliability of
			 dataIn preparing the
			 quarterly report required by subparagraph (A), each cooperating State agency
			 shall establish procedures that are consistent with guidelines to be issued by
			 the Secretary to ensure that the data reported are valid and reliable.
						(10)Verification of Eligibility for Program
			 Benefits
						(A)In general
							(i)VerificationAn agreement under this section shall
			 provide that the State shall periodically redetermine that a worker receiving
			 benefits under this title who is not a citizen or national of the United States
			 (as defined in section 101(a)(22) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(22))) remains in a satisfactory immigration status.
							(ii)ReverificationOnce satisfactory immigration status has
			 been initially verified through the income and eligibility verification system
			 described in section 1137(d) of the Social Security Act (42 U.S.C. 1320b–7(d))
			 for purposes of establishing a worker's eligibility for unemployment
			 compensation, the State shall reverify the worker’s immigration status if the
			 documentation provided during initial verification will expire during the
			 period in which that worker is potentially eligible to receive benefits under
			 this title. The State shall conduct such redetermination in a timely manner,
			 utilizing the income and eligibility verification system described in section
			 1137(d) of the Social Security Act.
							(B)ProceduresThe Secretary shall establish procedures to
			 ensure the uniform application by the States of the requirements of this
			 paragraph.
						(b)Administration absent State
			 agreement
					(1)RegulationsIn any State where there is no agreement in
			 force between the Secretary, and a cooperating State or cooperating State
			 agency, under subsection (a), the Secretary shall promulgate regulations for
			 the performance of all necessary functions under sections 106(d) and 107,
			 including provision for a fair hearing for any worker whose application for a
			 payment is denied.
					(2)Review
						(A)In generalA final determination under paragraph (1)
			 by the Secretary with respect to entitlement to Program benefits under section
			 107 is subject to review by the courts in the same manner and to the same
			 extent as is provided by section 205(g) of the Social Security Act (42 U.S.C.
			 405(g)).
						(B)ApplicationFor purposes of applying that section
			 205(g) under this subsection, a reference to a regulation prescribed under
			 section 205(a) of the Social Security Act (42 U.S.C. 405(a)) should be
			 considered to be a reference to a regulation prescribed under this
			 title.
						(c)Prohibition on contracting with private
			 entitiesNeither the
			 Secretary nor a State may contract with any private for-profit or private
			 nonprofit entity for the administration of the Program.
				(d)Payment to the states
					(1)In generalThe Secretary shall from time to time pay
			 under section 104(d) to each cooperating State the sums necessary to enable the
			 State as agent of the United States to make payments provided for by this
			 title.
					(2)RestrictionAll money paid to a State under this
			 subsection shall be used solely for the purposes for which the money is paid.
			 Money paid under this subsection that is not used for such purposes shall be
			 returned, at the time specified in the agreement under this section, to the
			 Secretary for deposit in the Fund.
					(3)BondsAny agreement under this section may
			 require any officer or worker of the State certifying payments or disbursing
			 funds under the agreement or otherwise participating in the performance of the
			 agreement, to give a surety bond to the United States in such amount as the
			 Secretary may determine to be necessary. The Secretary may provide for the
			 payment of the cost of such bond from sums available in the Fund.
					(e)Labor standards
					(1)Prohibition on displacementAn individual in an apprenticeship program
			 or on-the-job training program under this title shall not displace (including a
			 partial displacement, such as a reduction in the hours of nonovertime work,
			 wages, or employment benefits) any employed worker.
					(2)Prohibition on impairment of
			 contractsAn apprenticeship
			 program or on-the-job training program under this Act shall not impair an
			 existing contract for services or collective bargaining agreement, and no such
			 activity that would be inconsistent with the terms of a collective bargaining
			 agreement shall be undertaken without the written concurrence of the labor
			 organization (or other duly authorized representative of the workers concerned)
			 and employer concerned.
					(3)Additional standardsThe Secretary, or a State acting under an
			 agreement described in subsection (a) may pay the costs of on-the-job training
			 for an adversely affected worker under this title, notwithstanding any other
			 provision of this section, only if—
						(A)in the case of training that would be
			 inconsistent with the terms of a collective bargaining agreement, the written
			 concurrence of the labor organization (or other duly authorized representative)
			 concerned has been obtained;
						(B)the job for which such adversely affected
			 worker is being trained is not being created in a promotional line that will
			 infringe in any way upon the promotional opportunities of currently employed
			 individuals (as of the date of the training);
						(C)such training is not for the same
			 occupation in which the worker was employed before being separated from
			 employment and with respect to which the worker’s group was certified pursuant
			 to section 106(d);
						(D)the employer is provided reimbursement of
			 not more than 50 percent of the wages of the participant, for the cost of
			 providing the training and additional supervision related to the training;
			 and
						(E)the employer has not received payment under
			 Federal law with respect to any other on-the-job training provided by the
			 employer that failed to meet the requirements of subparagraphs (A) through
			 (D).
						(f)Special Rule With Respect to Military
			 Service
					(1)In generalNotwithstanding any other provision of this
			 title, the Secretary may waive any requirement of this title if the Secretary
			 determines that the waiver is necessary to ensure that an adversely affected
			 worker who is a member of a reserve component of the armed forces (within the
			 meaning of section 101 of title 10, United States Code) and serves a period of
			 duty described in paragraph (2) is eligible to receive a climate change
			 adjustment allowance, training, and other benefits under this title in the same
			 manner and to the same extent as if the worker had not served the period of
			 duty.
					(2)Period of duty describedAn adversely affected worker serves a
			 period of duty described in this paragraph if, before completing training under
			 this title, the worker—
						(A)serves on active duty for a period of more
			 than 30 days under a call or order to active duty of more than 30 days;
			 or
						(B)in the case of a member of the Army
			 National Guard of the United States or Air National Guard, performs full-time
			 National Guard duty under section 502(f) of title 32, United States Code, for
			 30 consecutive days or more when authorized by the President or the Secretary
			 of Defense for the purpose of responding to a national emergency declared by
			 the President and supported by Federal funds.
						(3)DefinitionsIn this section, the terms active
			 duty, Air National Guard, and Army National Guard of
			 the United States have the meanings given the terms in section 101 of
			 title 10, United States Code.
					(g)Fraud and recovery of overpayments
					(1)Recovery of payments to which an individual
			 was not entitledIf the
			 Secretary of Labor or a court of competent jurisdiction determines that any
			 person has received any payment under this title to which the individual was
			 not entitled, the individual shall be liable to repay the amount to the
			 Secretary, except that the Secretary shall waive the repayment if the Secretary
			 determines that—
						(A)the payment was made without fault of the
			 individual; and
						(B)requiring such repayment would cause a
			 financial hardship for the individual (or the individual’s household, if
			 applicable), taking into consideration the income and resources reasonably
			 available to the individual (or household) and other ordinary living expenses
			 of the individual (or household).
						(2)Means of RecoveryUnless a payment described in paragraph (1)
			 is otherwise recovered, or waived under paragraph (1), the Secretary shall
			 recover the payment by deductions from any sums payable to such individual
			 under this title, or under any Federal unemployment compensation law or other
			 Federal law administered by the Secretary that provides for the payment of
			 assistance or an allowance with respect to unemployment. Any amount recovered
			 under this section shall be returned to the Fund.
					(3)Penalties for fraudAny person who—
						(A)makes a false statement of a material fact
			 knowing the statement to be false, or knowingly fails to disclose a material
			 fact, for the purpose of obtaining or increasing for that person or for any
			 other person any payment authorized to be furnished under this title; or
						(B)makes a false statement of a material fact
			 knowing the statement to be false, or knowingly fails to disclose a material
			 fact, when providing information to the Secretary during an investigation under
			 section 106(c),
						shall be imprisoned for not more than
			 1 year, or fined under title 18, United States Code, or both, and be ineligible
			 for any further payments under this title.(h)Administrative expensesFor any fiscal year, not more than 5
			 percent of the funds disbursed from the Fund may be used for the administrative
			 costs of carrying out the Program.
				(i)RegulationsThe Secretary shall prescribe such
			 regulations as may be necessary to carry out the provisions of this
			 title.
				(j)Regulations regarding full
			 benefitsThe Secretary shall
			 promulgate regulations to ensure that workers who receive any of the benefits
			 described in section 107 shall receive full benefits. The regulations shall
			 provide for the establishment of a waiting list for workers in the event that
			 the requests for the benefits, if approved, would require provision of benefits
			 in an amount that exceeds the sums available in the Fund.
				(k)Study on older workersThe Secretary shall conduct a study to
			 examine the circumstances of older adversely affected workers and the ability
			 of such workers to access their retirement benefits. Not later than 2 years
			 after the date of enactment of this Act, the Secretary shall transmit a report
			 to Congress containing the findings of the study and the Secretary’s
			 recommendations on how to ensure that adversely affected workers who expect to
			 retire in not more than 2 years are able to access their retirement
			 benefits.
				109.National Climate Change Advisory
			 Committee
				(a)EstablishmentThere is established the National Climate
			 Change Advisory Committee (referred to in this section as the
			 Committee).
				(b)Membership
					(1)In generalThe Committee shall be composed of members
			 consisting of—
						(A)(i)2 representatives of labor organizations
			 (or other duly authorized representatives of the workers concerned), appointed
			 by the Speaker of the House of Representatives; and
							(ii)2 representatives of such organizations or
			 authorized representatives, appointed by the minority leader of the House of
			 Representatives;
							(B)(i)2 representatives of business
			 organizations, appointed by the Speaker of the House of Representatives;
			 and
							(ii)2 representatives of such organizations,
			 appointed by the minority leader of the House of Representatives;
							(C)(i)2 representatives of labor organizations
			 (or other duly authorized representatives of the workers concerned), appointed
			 by the majority leader of the Senate; and
							(ii)2 representatives of such organizations or
			 authorized representatives, appointed by the minority leader of the Senate;
			 and
							(D)(i)2 representatives of business
			 organizations, appointed by the majority leader of the Senate; and
							(ii)2 representatives of such organizations,
			 appointed by the minority leader of the Senate.
							(2)TimingThe Speaker of the House of Representatives
			 and the minority leader of the Senate shall make the appointments described in
			 paragraph (1) not later than 120 days after the date of enactment of this
			 Act.
					(c)Period of appointment;
			 vacanciesMembers shall be
			 appointed for a term of 3 years. Any vacancy in the Committee shall not affect
			 the powers of the Committee, but shall be filled in the same manner as the
			 original appointment was made.
				(d)Duties
					(1)Plan and advice
						(A)Strategic
			 planThe Committee shall, not
			 later than 270 days after the date of enactment of this Act—
							(i)formulate a comprehensive strategic plan
			 for addressing the effect of Federal climate change policy on each segment of
			 the workforce; and
							(ii)submit the plan to the President, the
			 Secretary, and the appropriate committees of Congress.
							(B)AdviceThe Committee shall advise the Secretary
			 on—
							(i)the strategic plan and the structure and
			 operation of the Program;
							(ii)the content of applicable regulations;
			 and
							(iii)industry trends, workforce development,
			 industry-wide certifications, and other matters relating to the impact of
			 Federal climate change policy.
							(C)MonitoringThe Committee shall—
							(i)monitor the administration of the Program;
			 and
							(ii)advise the Secretary concerning whether the
			 Program is being carried out in a manner consistent with the purpose of the
			 Program.
							(2)ReportThe Committee shall submit to the
			 President, the Secretary, and the appropriate committees of Congress an annual
			 report on the performance, achievements, and challenges of the Program.
					(e)ChairpersonThe Committee shall select a Chairperson
			 from among its members.
				(f)MeetingsThe Committee shall hold its first meeting
			 not later than 180 days after the date of enactment of this Act. The Committee
			 shall meet as often as the Chairperson may determine to be necessary, but not
			 less often than quarterly.
				(g)Powers
					(1)HearingsThe Committee may hold such hearings, sit
			 and act at such times and places, take such testimony, and receive such
			 evidence as the Committee considers advisable to carry out the objectives of
			 this section.
					(2)Information from federal
			 agenciesThe Committee may
			 secure directly from any Federal department or agency such information as the
			 Committee considers necessary to carry out the provisions of this section. Upon
			 request of the Committee, the head of such department or agency shall furnish
			 such information to the Committee.
					(3)Postal servicesThe Committee may use the United States
			 mails in the same manner and under the same conditions as other departments and
			 agencies of the Federal Government.
					(h)Personnel
					(1)Travel expensesThe members of the Committee shall not
			 receive compensation for the performance of services for the Committee, but
			 shall be allowed travel expenses, including per diem in lieu of subsistence, at
			 rates authorized for workers of agencies under subchapter I of chapter 57 of
			 title 5, United States Code, while away from their homes or regular places of
			 business in the performance of services for the Committee. Notwithstanding
			 section 1342 of title 31, United States Code, the Secretary may accept the
			 voluntary and uncompensated services of members of the Committee.
					(2)Detail of government workersAny Federal Government worker may be
			 detailed to the Committee without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
					(i)Permanent committeeSection 14 of the
			 Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the Committee.
				(j)DefinitionIn this section, the term labor
			 organization has the meaning given the term in section 401.9 of title
			 29, Code of Federal Regulations (as in effect on the date of enactment of this
			 Act).
				IICommunity Adjustment Assistance
			201.PurposeThe purpose of this title is to establish a
			 program to assist communities adversely affected by Federal climate change
			 policy by providing economic adjustment assistance and economic development
			 resources to such communities through—
				(1)the coordination of Federal, State, and
			 local resources;
				(2)grants for developing, updating, and
			 modernizing strategic plans under section 206;
				(3)grants for the implementation of such
			 strategic plans; and
				(4)the provision of economic
			 assistance.
				202.DefinitionsIn this title:
				(1)Assistant SecretaryThe term Assistant Secretary
			 means Assistant Secretary for Climate Change Community Economic Adjustment
			 appointed under section 203(b).
				(2)CommunityThe term community means a
			 city, county, municipal corporation, or other political subdivision of a State
			 or a consortium of political subdivisions of a State.
				(3)Community OfficeThe term Community Office
			 means the Office of Climate Change Community Economic Adjustment established
			 under section 203(a).
				(4)Community ProgramThe term Community Program
			 means the Climate Change Community Economic Adjustment Program established
			 under section 204(a)(1).
				(5)Eligible communityThe term eligible community
			 means a community that is certified under section 205(c) as eligible for
			 assistance under this title.
				(6)High Road PartnershipThe term High Road Partnership
			 means a partnership between organizations, including labor unions, private- and
			 public-sector employers, and community groups, that are working together in a
			 cooperative fashion to preserve good jobs, expand the number of high-skill jobs
			 that pay family-sustaining wages, and build an economy based on continuous
			 skill development, innovation, opportunity, economic and environmental
			 sustainability, and equitably shared prosperity.
				(7)Joint labor-management
			 committeeThe term
			 joint labor-management committee means a not-for-profit
			 organization characterized by equal participation from industry, including
			 representatives of public or private employers, and labor organizations,
			 including unions that engage in collective bargaining, central labor councils,
			 and State-wide federations or other groups of labor organizations.
				(8)SecretaryExcept as otherwise provided, the term
			 Secretary means the Secretary of Commerce.
				203.Office of Climate Change Community Economic
			 Adjustment
				(a)EstablishmentNot later than 180 days of the date of the
			 enactment of this Act, the Secretary shall establish in the Department of
			 Commerce an office to be known as the Office of Climate Change Community
			 Economic Adjustment.
				(b)HeadThe head of the Community Office shall be
			 the Assistant Secretary for Climate Change Community Economic Adjustment, who
			 shall be appointed by the President, by and with the advice and consent of the
			 Senate. The Assistant Secretary shall be responsible for carrying out the
			 function of the Community Office.
				(c)FunctionThe function of the Community Office is to
			 assist the Secretary in carrying out the provisions of this title, including
			 the following:
					(1)Overseeing and administering the Community
			 Program.
					(2)Providing information to communities about
			 the Community Program.
					(3)Establishing specific criteria for
			 submission and evaluation of strategic plans submitted under section
			 206(c).
					(4)Administering the grant programs
			 established under sections 207 and 208, including overseeing the application
			 and selection process for such grant programs and establishing specific
			 criteria for submitting and evaluating applications for grants under such
			 programs.
					(5)Receiving complaints, grievances, and
			 requests for assistance from communities under this title.
					(6)Carrying out such other functions as the
			 Secretary may specify for purposes of carrying out the provisions of this
			 title.
					(7)Submitting to Congress each year, a written
			 report on the activities of the Community Office under this title.
					204.Climate Change Community Economic
			 Adjustment Program
				(a)Establishment
					(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall establish a program to carry out
			 the activities described in subsection (b).
					(2)DesignationThe program established under paragraph (1)
			 shall be known as the Climate Change Community Economic Adjustment
			 Program.
					(b)ActivitiesThe activities described in this subsection
			 are the following:
					(1)Coordinating the provision of assistance
			 from Federal agencies to eligible communities to mitigate the adverse effects
			 of Federal climate change policy on such communities by—
						(A)identifying all Federal, State, and local
			 resources that are available to assist such communities in recovering from he
			 adverse effects of Federal climate change policy;
						(B)ensuring that all Federal agencies offering
			 assistance to such communities to address the adverse effects of Federal
			 climate change policy do so in a targeted, integrated manner that ensures that
			 such communities have access to all available and relevant Federal
			 assistance;
						(C)assuring timely consultation and
			 cooperation between Federal, State, and regional officials with respect to the
			 provision of economic adjustment assistance to such communities; and
						(D)identifying and strengthening existing
			 agency mechanisms designed to assist such communities in their efforts to
			 achieve sustainable economic adjustment and workforce reemployment that enables
			 workers to achieve economic self-sufficiency.
						(2)Providing comprehensive technical
			 assistance to communities in the efforts of such communities—
						(A)to identify serious economic problems that
			 professional economists demonstrate are associated with the adverse effects of
			 Federal climate change policy;
						(B)to foster cooperation and joint action by
			 employers and labor organizations adversely affected by Federal climate change
			 policy;
						(C)to access Federal, State, and local
			 resources designed to assist in economic development and climate change
			 adjustment assistance;
						(D)to develop, update, or modernize a
			 strategic plan under section 206(a); and
						(E)in consultation with relevant national
			 nonprofit organizations that represent workers and have expertise in developing
			 High Road Partnerships, support joint labor-management committees to carry out
			 programs that assist communities in retaining and expanding employment in
			 high-wage, high-demand jobs.
						(3)Working with labor and business leaders in
			 eligible communities that have a strategic plan approved under section 206(c)
			 to maximize the access of such communities to Federal grants, loans, and other
			 economic development and educational resources consistent with the projects and
			 training programs described in the plan.
					205.Eligible communities
				(a)PetitionNot later than 180 days after the date on
			 which the governor of a State is notified that a group of workers of such State
			 have been certified under section 106 as eligible for climate change
			 readjustment allowances under section 107(a), the community that includes such
			 group may submit to the Secretary a petition for a determination that the
			 community is adversely affected by Federal climate change policy.
				(b)Determination
					(1)In generalNot later than 60 days after the date on
			 which the Secretary receives a petition from a community under subsection (a),
			 the Secretary shall determine whether such community is adversely affected by
			 Federal climate change policy.
					(2)ConsiderationsIn determining under paragraph (1) whether
			 a community is adversely affected by Federal climate change policy, the
			 Secretary shall consider the following:
						(A)The number of jobs affected in relation to
			 the size of the workforce of the community.
						(B)The severity of the rate of unemployment in
			 the community and the number of unemployed individuals who have exhausted their
			 entitlement to unemployment compensation payable under any State law or Federal
			 unemployment compensation law, including chapter 85 of title 5, United States
			 Code, and the Railroad Unemployment Insurance Act (45 U.S.C. 351 et
			 seq.).
						(C)The level of per capita income of the
			 community and the extent of underemployment in the community.
						(D)The number of manufacturing jobs in the
			 community currently relative to the average number of manufacturing jobs in the
			 community in 1970.
						(E)The rate of emigration from the community
			 and the extent to which the emigration is causing economic hardship in the
			 community.
						(F)Economic analysis, research, and reports
			 prepared by professional, nongovernmental economists whose research has been
			 commissioned by the Community Office.
						(G)The unique problems and needs of the
			 community.
						(c)CertificationIf the Secretary determines under
			 subsection (b) that a community is adversely affected by Federal climate change
			 policy, the Secretary shall certify the community as eligible for assistance
			 under this title.
				(d)Notifications
					(1)Notification of governors by
			 SecretaryAs soon as
			 practicable after making a determination under subsection (b) that a community
			 is adversely affected by Federal climate change policy, the Secretary shall
			 notify the governor of the State of such community of such
			 determination.
					(2)Notification of communities by
			 SecretaryAs soon as
			 practicable after making a determination under subsection (b) that a community
			 is adversely affected by Federal climate change policy, the Secretary shall
			 notify the chief elected official of the community, the State labor federation
			 of the State of the community, and a pertinent business association in the
			 community—
						(A)of the determination;
						(B)of the provisions of this title;
						(C)how to obtain technical assistance under
			 this title; and
						(D)how to obtain such grants, tax credits, low
			 income loans, and other economic development assistance as may be appropriate
			 and available for such community.
						206.Strategic plans
				(a)In generalA community may develop, update, or
			 modernize under this section a strategic plan for the redevelopment and
			 economic adjustment of the community, including plans for—
					(1)community economic adjustment
			 assistance;
					(2)diversifying employment opportunities in
			 the community;
					(3)environmental remediation projects;
			 or
					(4)the conversion of underutilized facilities
			 for more productive uses.
					(b)ContentsA strategic plan developed, updated, or
			 modernized under subsection (a) contains, at a minimum, the following:
					(1)A description of the commitment of the
			 community for carrying out the strategic plan over the long-term.
					(2)A description and assessment of the
			 capacity of the community to achieve the objectives of the strategic plan of
			 the community, including the availability and use of alternative methods of
			 financing.
					(3)A description of the projects to be
			 undertaken by the community, which may include—
						(A)assistance to particular firms;
						(B)funding for public and nonprofit
			 organizations;
						(C)support for entrepreneurial
			 development;
						(D)support for economic development
			 initiatives, including those associated with environmental sustainability;
			 and
						(E)support for public services and
			 construction of public infrastructure projects that will improve the economic
			 competitiveness of the community and its quality of life.
						(4)A description of how the plan and the
			 projects to be undertaken by the community will lead to the creation and
			 retention of jobs that are capable of sustaining families in the
			 community.
					(5)A description of how the plan will
			 achieve—
						(A)economic adjustment of the
			 community;
						(B)diversification of the industry of the
			 community; and
						(C)conversion of underutilized facilities for
			 more productive uses.
						(6)A description of how carrying out the plan
			 will contribute to establishing or maintaining a level of public services that
			 are necessary to attract and retain productive economic investment.
					(7)A description and justification of the cost
			 and timing of proposed basic and advanced infrastructure improvements in the
			 community.
					(8)A description of how the plan will address
			 the issues relating to occupation and workforce conditions in the community,
			 including how the plan will support the formation of industry sector
			 partnerships involving employers and labor organizations.
					(9)A description of the educational, job
			 training, skill upgrading, and registered joint apprenticeship programs
			 available for workforce training and future employment needs of the
			 community.
					(10)A description of how implementation of the
			 plan will enable the community to adapt to changing market conditions, business
			 cycles, global competitiveness, and trends in workforce composition, including
			 the retirement of the Baby Boom generation.
					(11)A description and justification for the
			 cost and timing of the total funds required by the community to carry out the
			 strategic plan.
					(12)A graduation strategy through which the
			 community will achieve economic sustainability and terminate the need for
			 economic adjustment assistance.
					(13)A description of the public consultation
			 and comment process used in making the plan, including a description of how
			 interested parties, nongovernmental and community organizations, labor
			 organizations, and members of the public were provided with an opportunity to
			 review and comment on the proposed plan and grant applications, and will
			 continue to be informed of the progress of the implementation of the strategic
			 plan and any projects contained in the plan.
					(14)A summary of all such comments.
					(c)Evaluation and approvalExcept as provided in section 207(d), a
			 community may submit to the Secretary for evaluation and approval a strategic
			 plan developed, updated, or modernized under subsection (a).
				(d)PublicationA community that submits a strategic plan
			 to the Secretary under subsection (c) shall make such strategic plan available
			 to the public at such location as the Secretary considers appropriate.
				207.Grant program for development of strategic
			 plans
				(a)Grants authorizedThe Secretary may award a grant to an
			 eligible community to develop, update, or modernize a strategic plan under
			 section 206(a).
				(b)ApplicationAn eligible community seeking a grant under
			 this section shall submit to the Secretary an application therefor in such
			 form, in such manner, and containing such information as the Secretary
			 considers appropriate.
				(c)Selection priority for strategic plans To
			 be implemented by joint labor-Management committeesIn selecting eligible communities to
			 receive grants under this section, the Secretary shall give preference to
			 eligible communities seeking a grant to develop, update, or modernize a
			 strategic plan that will be implemented by a joint labor-management
			 committee.
				(d)Submittal and approval of completed
			 strategic plansA recipient
			 of a grant under this section shall submit to the Secretary for evaluation and
			 approval under section 206(c) the strategic plan developed, updated, or
			 modernized with such grant.
				208.Grant program for economic
			 development
				(a)Grants authorizedThe Secretary may award a grant to an
			 eligible community with a strategic plan that is approved by the Secretary
			 under section 206(c) to carry out one or more projects or training programs
			 that is included in the strategic plan or is consistent with the strategic
			 plan.
				(b)Application
					(1)In generalAn eligible community seeking a grant under
			 this section shall submit to the Secretary an application therefor in such form
			 and in such manner as the Secretary considers appropriate.
					(2)ContentsAn application submitted under paragraph
			 (1) shall include such information as the Secretary may require, including a
			 description of the extent to which the activities funded by the grant will
			 promote sustainable communities, foster economic self-sufficiency, and
			 encourage cooperation between employers, labor unions, and postsecondary
			 educational institutions.
					(c)Selection priorityIn selecting eligible communities to
			 receive grants under this section, the Secretary shall give preference to
			 eligible communities with regional economies and workforces that have been
			 affected by decreased employment in facilities associated with an industry
			 receiving industry-wide certification under title I.
				(d)EntitiesA grant awarded to a community under this
			 section shall be awarded to—
					(1)the appropriate entity identified in the
			 strategic plan of the community; or
					(2)in the case that the strategic plan of the
			 community does not identify an appropriate entity, a local or county government
			 agency.
					209.Wage rate requirementsNotwithstanding any other provision of law
			 and in a manner consistent with other provisions in this title, all laborers
			 and mechanics employed by contractors and subcontractors on projects funded
			 directly by or assisted in whole or in part by and through the Federal
			 Government pursuant to this title shall be paid wages at rates not less than
			 those prevailing on projects of a character similar in the locality as
			 determined by the Secretary of Labor in accordance with subchapter IV of
			 chapter 31 of title 40, United States Code (commonly referred to as the
			 Davis-Bacon Act).
			210.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary such amounts from the trust fund
			 established under section 104 as may be necessary for the Secretary to carry
			 out this title.
			
